DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant amendments filed 05/05/2022 have been entered. 

Status of Claims
	Claims 21, 23-31, and 41-43 remain pending in the application, with claims 21, 23-28, and 41-43 being examined and claims 29-31 remaining pending pursuant to the election filed 12/13/2021. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 41, it is unclear if the housing comprising a base is the same base or an additional base as recited in claim 21. As both claim 21 and 41 are drawn to a base having a cavity, a pump, and a cup, it is unclear in claim 41 which feature is being described. For example, claim 41 recites “the pump” on line 2. It is unclear if the pump is referring to the pump recited on line 2 of claim 21 or if it is a different pump. 
As described in the instant specification [0038], it is understood that a device may have two reservoirs, two pumps, and a base comprising at least two cavities for housing the pumps, and a cup nested inside each cavity. 
For examination, it will be interpreted as there being two bases each with a cavity, pump, and cup nested in the respective cavity. 
Claim 43 is rejected by virtue of being dependent on a rejected claim. 

Claim Interpretation
	In claim 21, there is a base comprising a cavity for housing a pump, where there is also a pump housing side wall in the base. A “pump housing” is claimed in claims 24-26. It is understood that ta “pump housing” is a housing for the pump, and as the base has a cavity for housing a pump, it is understood that the structure that makes the cavity will define a pump housing structure. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 21, 23, 25-27, 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marlborough (US-2010/0323369-A1).
Regarding claim 21, Marlborough teaches a lateral flow device pump housing (flow-through assay device 10) comprising ([0130], Figure 3): 
a base (cassette 12) comprising a cavity for housing a pump (membrane 16), the pump (16) comprising a compressed absorbent pad in contact with an end of a wicking pad (absorbent matrix 18) ([0130], Figure 4); and
	It is understood that the cassette 12 (base) has an interior space (cavity) that will house the pump, where the pump is understood to be membrane 16. With [0130] stating that the membrane 16 is nitrocellulose, and 18 is an absorbent matrix formed by multiple layers of blotting paper for example. It is understood that nitrocellulose is absorbent.  
a cup (chamber 21) nested inside the cavity, the cup (21) being in contact with the pump (16) and exerting pressure on the pump (16), wherein a cup (21) side wall is attached to and directly contacts a pump housing side wall in the base (12) ([0132], Figures 2 and 4).
It is seen in Figures 1 and 2 that the filter frame 14 has a conical well in the form of chamber 21 that has sloping sides and a base 22 ([0132]). It is understood that the chamber 21 of the filter unit frame 14 is a cup, where it is seen in Figure 2 that the chamber 21 (cup) is able to be nested within a space of the cassette 12 (base). Where it is also seen in Figure 2 that the chamber 21 (cup) is in contact with the membrane 16 (pump) and that a side wall of the chamber 21 (cup) is in contact with a pump housing side wall in the cassette 12 (base). It is understood that the pump housing side wall in the base (cassette 12) are the sloping walls seen in Figure 1 of cassette 12 (base). As per the claim interpretation section supra, it is understood that “a pump housing” is formed by the structure that forms the cavity.  
It is further stated by [0135] that the filter unit frame 14 will have an operator’s thumbs depress the filter frame to contact the membranes 22 and 16. As such, it is understood that a pressure will be transferred from the cup (21) to the pump (16). [0132] further states that “When membrane 22 is lowered to contact the membrane 16, capillary attraction draws the sample from the chamber 20 through membranes 22 and 16 and into the tissue 18.”  
Regarding claim 23, Marlborough teaches wherein the pressure is: 
at least about 1000 Newtons per square meter;
Recitation of a specific pressure is an intended use of the housing. As long as the prior art is capable of having a pressure applied to it, the prior art will read on the limitations of the claim. Marlborough teaches a flow-through assay device and it is understood that the membrane 16 (pump) is capable of having a pressure applied to it by the chamber 21 (cup).
Regarding claim 25, Marlborough teaches wherein a bottom surface of the cup and/or the pump housing comprises a rib.
It is understood that the base (cassette 12) has a cavity for housing a pump (membrane 16), where “the pump housing” is formed from the structure that forms the cavity, see claim interpretation section supra. 
It is seen in Figure 4 that the bottom of the cassette 12 (base) on the inner side has two projections, understood to be ribs. 
Regarding claim 26, Marlborough teaches the housing of claim 25. Marlborough further teaches wherein the rib is parallel to the longest dimension of the bottom surface of the cup and/or the pump housing.
It is seen in Figure 4 that the ribs run parallel to the longest dimension of the bottom surface of the cassette 12 (base). 
Regarding claim 27, Marlborough further teaches wherein the cup (21) comprises a length and a width substantially the same as a respective length and width of the pump (16).
It is seen in Figures 1-4 that the chamber 21 (cup) will have a length and width substantially the same as a respective length and width of the membrane 16 (pump). 
Regarding claim 41, Marlborough teaches the housing of claim 21. It is being interpreted that the base of claim 41 is an additional base to the base of claim 21, see 112(b) rejection supra. While Marlborough does not teach a second base comprising a cavity with a pump and a cup nested in the cavity, the cup being in contact with the pump and exerting a pressure on the pump and the cup side wall is attached to and directly contacts a pump hosing side wall in the base, the duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI.B.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 23 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Marlborough (US-2010/0323369-A1) in view of Semenov (US-2013/0164193-A1). 
Regarding claim 23, Marlborough teaches the housing of claim 21. If it is determined that Marlborough does not teach wherein the pressure is: 
at least about 1000 Newtons per square meter; 
In the analogous art of lateral flow capillary devices, Semenov teaches where rims press into a capillary matrix (Semenov; abstract, [0128]).
Specifically, Semenov teaches rims 36a, 36b, and 36c which press into a capillary flow matrix 18, where the pressure is uniform about the surface of the rim (Semenov; [0128]). It is further stated by [0191] of Semenov that the pressure of the delivery system can be about 5 kg to about 50 kg to the capillary flow matrix. It is understood that this will translate to at least 1000 Newtons per square meter. 
It would have been obvious to one skilled in the art to modify the device of Marlborough such that the pressure that is used to press down the filter unit frame, which is understood to therefore have the bottom of the cup (21) press down on the membrane 16 (pump) with a pressure of about 5 kg to 50 kg taught by Semenov because Semenov teaches that the pressure on the capillary flow matrix ensures proper lateral flow of liquids into the capillary flow matrix (Semenov; [0191]). 

Claim(s) 24, 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marlborough (US-2010/0323369-A1) in view of Weyker (US-2003/0021727-A1). 
Regarding claim 24, Marlborough teaches the housing of claim 21. Marlborough does not teach wherein the cup side wall comprises a first set of ratchet teeth complementary to a second set of ratchet teeth in the pump housing side wall.
In the same problem solving area of securing a lid and cup to one another, Weyker teaches the use of interlocking threads (Weyker; [0031]). 
Specifically, Weyker teaches where a lid 2 has a cap portion 21 with a hollow plug section 23 with a peripheral depending flange 25 that carries female threads on its interior surface that mates with threads on a rim section 9 (Weyker; [0029], Figure 6). 
It would have been obvious to one skilled in the art to modify the external surface of chamber 21 and the surface of the cassette 12 that contacts the outer surface of the chamber 21 to have the female and male threads taught by Weyker because Weyker teaches that the threads creates a friction seal for a liquid-tight seal (Weyker; [0031]). 
It is understood that each level of the threads is a ratchet tooth structure that will interconnect with a complementary tooth structure. 
Regarding claim 42, Marlborough teaches the housing of claim 21. Marlborough does teach where chamber 21 (cup) is attached to the pump housing side wall (where it is understood that the pump housing side wall in the base (cassette 12) are the sloping walls seen in Figure 1 of cassette 12 (base), see claim 21 supra) however Marlborough does not teach where the attachment is by heat weld, an adhesive, a solvent bond, ultrasonication, laser weld, rivets, or screws. 
In the same problem solving area of securing a lid and cup to one another, Weyker teaches the use of interlocking threads (Weyker; [0031]). 
Specifically, Weyker teaches where a lid 2 has a cap portion 21 with a hollow plug section 23 with a peripheral depending flange 25 that carries female threads on its interior surface that mates with threads on a rim section 9 (Weyker; [0029], Figure 6). 
It would have been obvious to one skilled in the art to modify the external surface of chamber 21 and the surface of the cassette 12 that contacts the outer surface of the chamber 21 to have the female and male threads taught by Weyker because Weyker teaches that the threads creates a friction seal for a liquid-tight seal (Weyker; [0031]). 
It is understood that the threads of Weyker will attach the chamber 21 (cup) to the housing side wall (the sloping walls seen in Figure 1 of cassette 12 (base)) of Marlborough by screws.  
Regarding claim 43, Marlborough teaches the housing of claim 41. It is understood that Marlborough teaches the limitations of claim 41 because the duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI.B and claim 41 supra. 
Marlborough does teach where chamber 21 (cup) is attached to the pump housing side wall (where it is understood that the pump housing side wall in the base (cassette 12) are the sloping walls seen in Figure 1 of cassette 12 (base), see claim 21 supra) however Marlborough does not teach where the attachment is by heat weld, an adhesive, a solvent bond, ultrasonication, laser weld, rivets, or screws. 
In the same problem solving area of securing a lid and cup to one another, Weyker teaches the use of interlocking threads (Weyker; [0031]). 
Specifically, Weyker teaches where a lid 2 has a cap portion 21 with a hollow plug section 23 with a peripheral depending flange 25 that carries female threads on its interior surface that mates with threads on a rim section 9 (Weyker; [0029], Figure 6). 
It would have been obvious to one skilled in the art to modify the external surface of chamber 21 and the surface of the cassette 12 that contacts the outer surface of the chamber 21 to have the female and male threads taught by Weyker because Weyker teaches that the threads creates a friction seal for a liquid-tight seal (Weyker; [0031]). 
It is understood that there will be an additional base and corresponding components of Marlborough via duplication of parts, the second chamber 21 (cup) will similarly have the threads of Weyker that attach the second chamber 21 (cup) to the corresponding housing side wall (the now second set of sloping walls seen in Figure 1 of cassette 12 (base)) of Marlborough by screws.  

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marlborough (US-2010/0323369-A1) in view of Shareef (US-2004/0115832-A1). 
Regarding claim 28, Marlborough teaches the housing of claim 21. Marlborough is silent with regards to specific materials for the chamber 21 (cup) and cassette 12 (base), therefore, it would have been necessary and thus obvious to look to the prior art for conventional materials. Shareef provides this conventional teaching showing that it is known in the art to use injection molded polystyrene for a cassette that holds a test strip (Shareef; [0031], [0034]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the chamber 21 (cup) and cassette 12 (base) from polystyrene motivated by the expectation of successfully practicing the invention of Shareef.
The chamber 21 (cup) of Marlborough is made of filter frame 14 with a base 22 made of 5 micrometers Whatman grade 1 membrane. As such, the filter frame 14 of Marlborough may similarly be made by the injection molding of polystyrene, such that the side walls of the chamber 21 (cup) will be made of the injection molded polystyrene. 

Response to Arguments
Applicant's arguments filed 05/05/2022 have been fully considered but they are not persuasive. 
On page 1, Applicant argues that the membrane 16 of Marlborough would not be recognized as a pump by one having ordinary skill in the art. [0130] of Marlborough states that the material of membrane 16 is typically nitrocellulose, where it is understood that nitrocellulose would be capable of drawing fluid through it and act as a pump, as nitrocellulose is absorbent. While it is acknowledged that [0123] of Marlborough states that there is a ligand printed on a nitrocellulose membrane, it is stated by [0132] that when membrane 22 is brought into contact with membrane 16, capillary attraction draws the sample from chamber 20 through the membranes 22 and 16 into tissue 18. Further, it is noted that paragraph [0001] of the instant specification recites “An absorbent pad (or “pump”) at the end of the test strip draws or wicks liquid through the test strip and prevents backflow of liquid.” Therefore, it is understood that a nitrocellulose membrane of Marlborough is a pump. 
Applicant further argues that Marlborough does not teach where the chamber 21 (cup) is attached to the side wall of a pump housing. Examiner respectfully disagrees. Claim 21 only states that the cup is “attached” without providing further detail on what is meant by attached. Therefore, it is understood that Marlborough still teaches where the chamber 21 (cup) is attached as when pushing the chamber 21 (cup) downwards, it is understood that as there is contact between the chamber 21 (cup) and the other chamber 20 as seen in Figure 2, there will be some amount of friction that would provide an attachment. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., attaching the cup to the side wall of the pump housing via heat weld, adhesive, solvent bond, ultrasonication, laser weld, rivets, screws, or a ratchet) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Heat weld, adhesive, solvent bond, ultrasonication, laser weld, rivets, screws, or a ratchet are recited in claims 42 and 43, but are not required in claim 21. 
Applicant argues on page 2 that Marlborough in view of Weyker do not teach a set of ratchet teeth and a complementary second set of ratchet teeth, where Weyker teaches interlocking threads, where male and female threads are not a “ratchet tooth structure”. Examiner respectfully disagrees, as even though Weyker teaches male and female threads with a helical shape, it is understood that one could push the male and female threads together such that they act as a ratchet tooth structure, where each level of threads will be able to interconnect with the complementary threads as they are pushed downwards to act as a ratchet tooth structure. 
Further regarding Applicant arguments over the Weyker reference that Marlborough does not require a seal and therefore it would not be obvious to one skilled in the art to combine Marlborough with the threads of Weyker, Examiner respectfully disagrees. The argument of “Marlborough et al. does not require such a seal since the liquid is deposited within the chamber (21) that has sloping sides and a base (22) that is a membrane (see paragraph [0132]).”, Marlborough is not specific as to a seal being required however the absence of a feature does not mean that it can’t be there.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796